[Cite as Meinerding v. Coldwater Exempted Village School Dist. Bd. of Edn., 2019-Ohio-3611.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MERCER COUNTY




JILL MEINERDING,

        PLAINTIFF-APPELLANT,                                       CASE NO. 10-19-06

        v.

COLDWATER EXEMPTED VILLAGE
SCHOOL DISTRICT BOARD OF
EDUCATION, ET AL.,                                                 OPINION

        DEFENDANTS-APPELLEES.




                 Appeal from Mercer County Common Pleas Court
                           Trial Court No. 2017 CR 164

                                     Judgment Affirmed

                          Date of Decision: September 9, 2019




APPEARANCES:

        Edward J. Stechschulte for Appellant

        Eric A. Baum for Appellee, Ohio Dept. of Job & Family Services

        Jeremy J. Neff for Appellee, Coldwater Exempted Village School
                         District Board of Education
Case No. 10-19-06


SHAW, J.

       {¶1} Plaintiff-Appellant, Jill Meinerding (“Meinerding”), appeals the April

1, 2019 judgment of the Mercer County Court of Common Pleas affirming the

decision of the Unemployment Compensation Review Commission (“Review

Commission”) disallowing her claim for unemployment benefits on the basis that

she quit employment without just cause. On appeal, Meinerding maintains that the

decision of the Review Commission is unlawful, unreasonable, and against the

manifest weight of the evidence, and therefore the trial court erred when it affirmed

the Review Commission’s decision.

                                  Relevant Facts

       {¶2} Meinerding first became employed with the Coldwater Exempted

Village School District Board of Education (“the District”) in 1994 as a physical

education teacher for the middle and high schools.

       {¶3} On February 26, 2018, Meinerding was placed on paid administrative

leave following an incident in her classroom on February 21, 2018, during which

she was alleged to have been neglectful in her duties when two male students were

involved in an altercation while under her supervision. The incident culminated in

one student striking the other in the hallway. The District further claimed that

Meinerding was insubordinate when she failed to properly inform the administration

of the incident.


                                         -2-
Case No. 10-19-06


      {¶4} On March 2, 2018, after an investigation of the incident, a meeting was

held in the District Superintendent’s office. Meinerding attended the meeting with

representatives from the Ohio Education Association (“OEA”) and the Coldwater

Teachers’ Organization (“CTO”). Meinerding was also made aware that the District

would consider her discipline history which involved several incidents since 2012,

including warnings about tardiness and the failure to follow instructions of her

superiors, and a three-day suspension for carrying an elementary student upside

down to his classroom.

      {¶5} On March 8, 2018, a second meeting was held by the Superintendent.

At this meeting, Meinerding was informed of the District’s decision to move

forward with termination of her contract. The District Treasurer sent a letter to

Meinerding informing her that the recommendation of termination for good and just

cause on the basis of “Neglect of Duty and Insubordination” would be submitted to

the Board of Education at its next meeting.

      {¶6} Thereafter, the record indicates that Meinerding and the District came

to an agreement, whereby Meinerding agreed to resign. Specifically, in exchange

for her resignation the District agreed to accept Meinerding’s resignation without

public comment and agreed to provide Meinerding “with a mutually-agreed

favorable written employment reference drawn from her evaluations and no

Administrator, Board member or agent of the Board will give a reference (verbally


                                        -3-
Case No. 10-19-06


or in writing) that is inconsistent with or that adds information to said favorable

written reference.” (Director’s File, Appeal of Notice of Determination of Initial

Application for Unemployment Compensation Benefits, Ex. 2 “Employment

Agreement”).

                                       Procedural History

        {¶7} On April 17, 2018, Meinerding applied for unemployment

compensation benefits with the Ohio Department of Job and Family Services, Office

of Unemployment Compensation Benefits, (“ODJFS”).

        {¶8} On May 7, 2018, ODJFS disallowed Meinerding’s application in its

initial determination on the grounds of a disqualifying separation from

employment—i.e., quitting without just cause, her inability to work for the period

beginning on April 1, 2018, and her failure to actively seek suitable work.1

Meinerding appealed the initial determination to the Director of the Office of

Unemployment Insurance Operations.

        {¶9} On June 11, 2018, the Director issued a redetermination, affirming the

disallowance of Meinerding’s application. Meinerding appealed the Director’s

redetermination and ODJFS transferred the case to the Unemployment

Compensation Review Commission (“Review Commission”).




1
 The record indicates that Meinerding had surgery on March 30, 2018, and was not released to return to
work by her physician until May 11, 2018.

                                                 -4-
Case No. 10-19-06


       {¶10} On July 17, 2018 and August 7, 2018, the case was heard by a Hearing

Officer with the Review Commission. The District Superintendent and Meinerding

testified at this hearing.

       {¶11} On August 22, 2018, the Hearing Officer issued a decision disallowing

Meinerding’s application. Specifically, with respect to whether Meinerding had a

qualifying separation from her employer in order to be eligible for unemployment

compensation benefits, the Hearing Officer determined the following:

       The facts establish that the employer did make the claimant
       aware of its intent to seek her removal from her teaching position.
       This act was not imminent. In fact, the claimant was adamant
       that if she would have pursued her appeal rights, she would not
       have been terminated from the board.

       After receiving this notification, the claimant had discussion with
       her family and her union and decided it was best to discontinue
       her employment with the school district. This was a voluntary
       act.

       Therefore, the Hearing Officer finds that the claimant resigned
       without just cause as the discharge was not imminent. The
       claimant had the ability to pursue the matter and eventually
       prevail allowing her to remain employed. She did not take this
       option.

       The Hearing Officer does find that the matters that resulted in the
       recommendation for termination were of a serious nature.
       Claimant did have misconduct in her dealings with students
       during her employment.

(Dec. Aug. 22, 2018 at 5).




                                       -5-
Case No. 10-19-06


      {¶12} The Hearing Officer also determined that Meinerding failed to

demonstrate her eligibility for unemployment compensation benefits because she

was unable to work and was not actively searching for suitable employment during

the period for which she sought benefits. Meinerding filed a request for review,

asking the Review Commission to reconsider the Hearing Officer’s decision. On

September 26, 2018, the Review Commission disallowed Meinerding’s request for

review.

      {¶13} Meinerding appealed to the Mercer County Court of Common Pleas

pursuant to R.C. 4141.282, which provides for an appellate process for review of a

final decision of the Unemployment Compensation Review Commission. On

appeal to the trial court, Meinerding challenged the Review Commission’s

determination that she did not have a qualifying separation from her employment

with the District; specifically the Review Commission’s conclusion that she quit

employment without just cause.

      {¶14} On April 1, 2019, the trial court issued a judgment entry finding that

the record supported the Review Commission’s decision. Specifically, the trial

court concluded that:

      Appellant makes three claims that address the three bases upon
      which the court could find that the unemployment compensation
      commission’s decision should be reversed, vacated, or remanded
      to the commission for further consideration. Nothing in
      appellant’s arguments or references to the record establish that
      the action of the commission was unlawful. Furthermore, given

                                       -6-
Case No. 10-19-06


         the facts as presented, and specifically having heard from both the
         Superintendent, Mr. Wood, and the appellant-teacher, Ms.
         Meinerding, the commission’s conclusions drawn from the facts
         presented to it do not appear to be unreasonable. Finally, the
         manifest weight of the evidence establishes that although there
         would have been just cause for the termination of Ms. Meinerding
         had the evidence been presented to the appellee Board of
         Education, because Ms. Meinerding negotiated an agreement for
         her termination prior to that anticipated action, she knowingly,
         voluntarily, and willingly decided to quit her employment as a
         teacher with the Coldwater Board of Education without just cause
         rather than defend herself in response to Mr. Wood’s anticipated
         recommendation to terminate her from her employment for just
         cause.

(Doc. No. 32 at 4).

         {¶15} It is from this judgment entry of the trial court that Meinerding now

appeals, asserting the following assignment of error.

         THE TRIAL COURT COMMITTED REVERSIBLE ERROR IN
         HOLDING THAT THE UNEMPLOYMENT COMPENSATION
         REVISION COMMISSION’S SEPTEMBER 26, 2018
         DECISION WAS NOT UNLAWFUL, UNREASONABLE OR
         AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

         {¶16} In her sole assignment of error, Meinerding challenges the trial court’s

decision to affirm the Review Commission’s determination that she is not entitled

to unemployment compensation benefits because she quit employment without just

cause.

                                  Standard of Review

         {¶17} Section 4141.282 of the Revised Code governs appeals from decisions

of the Review Commission to the court of common pleas. The statute provides:

                                          -7-
Case No. 10-19-06


      The court shall hear the appeal on the certified record provided
      by the commission. If the court finds that the decision of the
      commission was unlawful, unreasonable, or against the manifest
      weight of the evidence, it shall reverse, vacate, or modify the
      decision, or remand the matter to the commission. Otherwise, the
      court shall affirm the decision of the commission.

R.C. 4141.282(H).

      {¶18} The common pleas court and this Court utilize the same, limited

standard of review in unemployment compensation cases; specifically, reviewing

courts may reverse just cause determinations only “if they are unlawful,

unreasonable, or against the manifest weight of the evidence.” Tzangas, Plakas &

Mannos v. Ohio Bur. of Emp. Serv., 73 Ohio St. 3d 694, 696 (1995). The focus of

the analysis is on the Review Commission’s decision rather than the decision of the

common pleas court. Perkins v. Ohio Dep’t of Job & Family Servs., 10th Dist.

Franklin No. 18AP-900, 2019-Ohio-2538, ¶ 11, citing Carter v. Univ. of Toledo, 6th

Dist. No. L-07-1260, 2008-Ohio-1958, ¶ 12.

      {¶19} Appellate courts are not permitted to make factual findings or to

determine the credibility of the witnesses; but the reviewing court does have the

duty to determine whether the Review Commission’s decision is supported by the

evidence in the record.     Tzangas, supra, at 696.      This leaves the Review

Commission’s role as factfinder intact.       Id.   Where the commission might

reasonably decide either way, this Court has no authority to upset the Review

Commission’s decision. Kelly v. Stark Cty. Commissioners, 5th Dist. Stark No.

                                        -8-
Case No. 10-19-06


2017CA00148, 2018-Ohio-950, ¶ 17; Williams v. Ohio Dept. of Job & Family

Servs., 129 Ohio St. 3d 332, 2011-Ohio-2897. “Every reasonable presumption must

be in favor of the [decision] and the findings of facts [of the Review Commission].”

Ro-Mai Industries v. Weinberg, 176 Ohio App. 3d 151, 2008-Ohio-301, citing

Karches v. Cincinnati, 38 Ohio St. 3d 12, 19 (1988). The procedure for

administrative appeals from Review Commission decisions contemplates that

reviewing courts will “ ‘leave undisturbed the [Review Commission’s] decision on

close questions.’ ” Irvine v. Unemp. Comp. Bd. of Review, 19 Ohio St. 3d 15, 18

(1985), quoting Charles Livingstone & Sons, Inc. v. Constance, 115 Ohio App. 437,

438 (7th Dist.1961).

                             Relevant Legal Authority

       {¶20} Under R.C. 4141.29(D)(2)(a), no individual who has “quit work

without just cause or has been discharged for just cause in connection with the

individual’s work” may receive unemployment compensation. The word “quit,” for

purposes of unemployment compensation, connotes a voluntary act of the employee

not controlled by the employer. Watts v. Cmty. Health Ctrs. of Greater Dayton,

12th Dist. Warren No. CA2015-07-068, 2015-Ohio-5314, ¶ 15, citing Caudill v.

Ashland Oil Co., 9 Ohio Misc.2d 16, 17 (Clermont C.P.1983). “Just cause” is “that

which, to an ordinarily intelligent person, is a justifiable reason for doing or not




                                        -9-
Case No. 10-19-06


doing a particular act.” Shephard v. Ohio Dept. of Job & Family Servs., 166 Ohio

App.3d 747, 2006-Ohio-2313, ¶ 19 (8th Dist.).

       {¶21} An analysis of just cause must also consider the policy behind the

Unemployment Compensation Act, which was intended to provide financial

assistance to individuals who become unemployed through no fault of their own.

Tzangas, supra, at 697. Accordingly, “fault” on an employee’s part is an essential

component of a just cause termination. Id. at paragraph two of the syllabus. The

determination of whether an unemployment compensation claimant had just cause

to quit his or her job depends on the unique factual considerations of a particular

case and is, therefore, primarily an issue for the trier of fact. Irvine, supra, at 18.

             Testimony before the Review Commission Hearing Officer

       {¶22} Superintendent Jason Wood testified that after Meinerding was placed

on paid administrative leave, following the February 21, 2018 incident, he

conducted a meeting in his office on March 2, 2018 with Meinerding and Union

representatives. At that time, Superintendent Wood presented the surveillance

footage from Meinerding’s classroom, which depicted her leaving her students

unattended at least twenty times during the class period. Meinerding was given an

opportunity to present her side.

       {¶23} Superintendent Wood testified that another meeting was conducted on

March 8, 2018. During this meeting, Meinerding was informed in writing of the


                                          -10-
Case No. 10-19-06


District’s intention to recommend termination of her contract to the Board of

Education. Superintendent Wood explained that he did not have the authority to

terminate Meinerding’s contract.     Instead, the Board’s approval by vote was

required.   He recalled that the date of the board meeting to consider this

recommendation had not yet been scheduled, and was in fact never held because

Meinerding resigned from her position before the board meeting could take place.

Superintendent Wood explained Meinerding’s resignation halted the termination

process before it could be considered by the Board.

       {¶24} Meinerding also testified at the hearing. She recalled the meetings in

Superintendent Wood’s office and expressed her opinion that she believed the

District’s recommendation to terminate her contract was based upon “false

evidence.” (Tr. II at 55). Meinerding also discussed the negotiated separation

agreement which resulted in her decision to resign instead of having a termination

on her record. She acknowledged that the Board had not yet taken action on moving

forward with terminating her contact. (Tr. II at 55). She further recognized that she

was statutorily entitled to due process to challenge the recommendation for

termination, which included the right to present her case to either the Board or a

referee. She explained that she believed the statutory procedure would take a “long

time,” and based on financial considerations and the availability of insurance she

decided it would be best for her family to resign. Specifically, she stated “I know


                                        -11-
Case No. 10-19-06


that fighting this would be long and drawn out and it would mean also that they

would drop my insurance. It also meant that there was a possibility they would take

away the pay that was owed to me.” (Tr. II at 75). “I would love to have fought it,

but couldn’t.” (Tr. II at 56).

                  The Decision is not Unlawful nor Unreasonable

       {¶25} On appeal, Meinerding claims that the Review Commission’s decision

to disallow her application for unemployment compensation benefits is both

unlawful and unreasonable because it creates an additional requirement, outside of

the standards set forth in Chapter 4141, that her termination must be “imminent” in

order for her to quit employment with just cause. Meinerding also argues that the

decision of the Review Commission improperly found that her termination was not

“imminent” because she elected not to participate in the statutory due process in

place for teachers facing termination under R.C. 3319.16. See R.C. 3319.16 (setting

forth the procedure for termination of contract by a board of education).

       {¶26} A review of the record makes it apparent that Meinerding

misconstrues the Review Commission’s discussion of the timing of her resignation

in its decision. The Review Commission’s reference to Meinerding’s resignation

within the context of R.C. 3319.16 was merely a factual circumstance used in

determining the voluntary nature of her resignation. In other words, the Review

Commission determined that Meinerding’s discharge was not as inevitable as she


                                        -12-
Case No. 10-19-06


contended based, in part, on evidence in the record regarding the timing of her

resignation, the negotiation with the District for favorable terms of her resignation,

and her decision not to challenge the basis for the District’s recommendation to

terminate her contract. The record is clear that the Review Commission found that

these factual considerations negated Meinerding’s assertion that her decision to quit

was involuntary because she faced an alleged ultimatum and had no choice but to

resign.

          {¶27} Accordingly, we are not persuaded by Meinerding’s assertion that the

Review Commission imposed an improper legal standard in upholding the

disallowance of her application for unemployment compensation benefits. As such,

we conclude that Meinerding has failed to demonstrate that the Review

Commission’s and the trial court’s decisions were unlawful and unreasonable on

this basis.

              The Decision is not Against Manifest Weight of the Evidence

          {¶28} Alternatively, Meinerding asserts even if we do not find that the

Review Commission’s decision is unlawful or unreasonable, she nevertheless

maintains the Review Commission’s conclusion that she quit without just cause is

against the manifest weight of the evidence. In considering whether a judgment is

against the manifest weight of the evidence in civil or criminal cases, a reviewing

court must “weigh the evidence and all reasonable inferences, consider the


                                         -13-
Case No. 10-19-06


credibility of witnesses, and determine whether in resolving conflicts in the

evidence, the finder of fact ‘clearly lost its way and created such a manifest

miscarriage of justice that the [judgment] must be reversed and a new trial ordered.’

” Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, ¶ 20.

       {¶29} In support of this assertion, Meinerding relies heavily upon the case

Robb v. Director, 11th Dist. Lake No. 2002-L-060, 2003-Ohio-6972. In Robb, the

employee was found to have quit with just cause when his employer called him into

the office and told him that he would be fired if he did not resign. Id. at ¶ 21. The

court in Robb noted that the employee’s testimony before the Review Commission

indicated that “he was very nervous about being called in and that he was worried

that he would be fired. These emotions are not consistent with an employee who is

planning to voluntarily resign.” Id. Ultimately, the court in Robb concluded that

the employee’s decision to resign was not voluntary because he was given no option

but to quit. Id. at ¶ 22.

       {¶30} Here, there is evidence in the record to support the Review

Commission’s determination that Meinerding’s decision to resign was voluntary.

Meinerding testified that even though she believed the District’s recommendation

to terminate her contract was based upon “false evidence,” and that she would be

successful in defending her employment, she nevertheless felt that the prudent

course of action was to resign before the Board could vote on the District’s


                                        -14-
Case No. 10-19-06


recommendation, which would initiate a “long and drawn out” process.

Meinerding’s opportunity to weigh the consequences of her resignation and the

availability of a statutory due process procedure, if she chose to challenge her

termination had it been pursued by the school board, both suggest that she was not

under the same coercive pressure to resign as the employee in Robb.

       {¶31} We recognize that there is some evidence in the record to support

Meinerding’s position that she quit with just cause. Most notably, there is some

indication in the documentation contained in the Director’s file that lends credibility

to Meinerding’s claim that her termination was forthcoming and inevitable, despite

the fact that the Board had not yet taken official action to proceed with the

termination of her contract. However, the weight of the evidence in favor of

Meinerding’s claim that she quit with just cause, when compared to the weight of

the evidence in favor of the Review Commission’s finding that she quit without just

cause, does not compel us to conclude that the Review Commission, as finder of

fact in this case, “clearly lost its way and created such a manifest miscarriage of

justice” that its decision must be reversed and a new proceeding ordered. Eastley,

supra, 2012-Ohio-2179 at ¶ 20. On this basis, we conclude that the decision of the

Review Commission is not against the manifest weight of the evidence and that the

trial court did not err in affirming the decision to disallow Meinerding’s application

for unemployment compensation benefits.


                                         -15-
Case No. 10-19-06




       {¶32} For all these reasons, we overrule the assignment of error and affirm

the judgment of the trial court.

                                                             Judgment Affirmed

ZIMMERMAN, P.J. and PRESTON, J., concur.

/jlr




                                       -16-